Citation Nr: 0740716	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-06 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 28, 2002, 
for the award of a 100 percent disability evaluation for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran had active service from June 1968 to April 1970 
and from December 1990 to May 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from various rating actions by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  In November 
2007, the veteran testified before the undersigned at a 
Travel Board hearing conducted at the RO.  A transcript of 
this hearing has been associated with the claims folder.



FINDINGS OF FACT

1.  The veteran's original claim for service connection was 
filed on October 14, 1999, and he has continuously prosecuted 
this claim since that time.

2.  The evidence of record is in approximate balance as to 
whether it was reasonably ascertainable that the veteran was 
100 percent disabled by the service-connected PTSD as of 
October 21, 1999.



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the effective 
date of the award of the 100 percent disability evaluation 
for the service-connected PTSD is October 21, 1999.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.3400, 4.1, 4.2, 4.7, 
Diagnostic Code (DC) 9411 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the instant case, the Board cannot find proper VCAA 
notification concerning the issue on appeal.  However, in 
light of the complete grant of the benefit being sought in 
the present appeal, it is found that any such error is 
harmless. 

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.


The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The rating criteria for evaluating the veteran's PTSD are as 
follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;




50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Diagnostic Code 9411 (2007).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental - health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).  

A GAF score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g, sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A GAF 
score of 31 to 40 denotes some impairment in reality testing 
or communication (e.g, speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

A GAF score of 51 to 60 denotes moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 denotes some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  The GAF designation is based on 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See DSM-IV; see also Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2007).




III.  Factual background and analysis

In the instant case, the record reflects that the veteran 
filed a claim for service connection for PTSD on October 14, 
1999.  He then resubmitted another claim in December 1999.  
On October 2, 2000, the RO issued a rating action which 
denied entitlement to service connection, and the veteran was 
notified of that decision by a letter dated October 17, 2000. 

In January 2001, the veteran's representative submitted a 
statement indicating that the veteran was claiming 
entitlement to service connection for PTSD.  On June 21, 
2001, the RO issued a rating action which granted service 
connection for PTSD, and assigned a 70 percent disability 
evaluation, effective from October 19, 2000, the date the RO 
noted the veteran had been diagnosed with PTSD.  He was 
informed of that decision on July 15, 2001. 

A VA examination was then conducted on June 28, 2002.  The RO 
issued a decision in October 2002, increasing the evaluation 
assigned for the service-connected PTSD to 100 percent, 
effective from June 28, 2002, the date of the VA examination 
(which the RO noted was the first evidence of entitlement to 
a 100 percent evaluation).  He was notified of the decision 
on October 21, 2002. 

On May 15, 2003, the veteran requested an earlier effective 
date for the award of the 100 percent disability evaluation.  
In December 2003, the RO issued a rating decision which 
granted an earlier effective date of October 21, 1999, for 
the award of service connection for PTSD; it was given an 
evaluation of 10 percent from that date.  This decision also 
confirmed and continued the 70 percent evaluation, effective 
from October 19, 2000, and the 100 percent evaluation, 
effective from June 28, 2002.  The veteran was notified of 
this decision on January 2, 2004; he submitted a timely 
appeal of this decision.

The medical evidence of record includes VA outpatient 
treatment records from 1999 and 2000.  The first confirmed 
diagnosis of PTSD was made on October 21, 1999.  At that 
time, the veteran was noted to have a depressed mood and 
affect.  He had thoughts of not wanting to live anymore, 
although he admitted that he did not want to kill himself 
because of what it would do to his wife.  He said that he 
heard vivid voices calling his combat nickname, as well as 
having vivid recall of scenes of combat.  Treatment records 
developed from this time through 2001 showed no change in his 
condition.

At his June 2001 examination, mental status evaluation found 
a rather severe constriction of affect; the veteran also had 
an angry or disgruntled disposition.  The examiner noted that 
his feelings seemed to be repressed, because he did not speak 
much during the interview.  He had fair eye contact and 
answered questions in a coherent and logical manner with no 
looseness of associations.  He was slightly disoriented as to 
time.  When asked, he spoke of dreaming about people he had 
killed and visions of his own death.  He had no actual 
hallucinations, although he had a feeling of seeing something 
out of the corner of his eye.  He described suicidal 
ideation, but with no attempts.  He had never been homicidal 
but he was angry all the time.  He would fight with others, 
but there was no indication of domestic abuse.  He also 
denied any trouble with drugs or alcohol.  He said that he 
was unable to go anywhere because of feelings of being 
unsafe.  Insight and judgment were deemed to be poor.  The 
diagnosis was PTSD and a GAF score of 46 was assigned.

As noted above, VA re-examined the veteran in June 2002.  He 
noted that he constantly battled depression and was concerned 
that his marriage was falling apart.  He slept in what he 
described as his bunker every night.  He said he had very 
poor sleep with nightmares.  He often felt confused and had 
no social or emotional outlets.  His memory was also bad and 
he had trouble concentrating.  The mental status examination 
noted that he had a very tense attitude with a stern facial 
expression.  He was very laconic in his statements, although 
he was generally relevant and logical.  However, he only 
provided a minimum amount of information, remaining 
inscrutable.  There was no looseness of associations.  He was 
initially disoriented although he was able to correct his 
answers after a moment.  Tests of cognitive difficulties 
conducted in 2001 and 2002 were noted to be markedly similar, 
displaying a poor memory.  Also consistent were his 
complaints of hearing a friend of his from Vietnam saying 
"gung ho," and of seeing something out of the corner of his 
eye.  He had persistent suicidal thoughts.  He would often 
answer questions with gestures rather than speaking, since 
verbalizing his thoughts appeared to increase his anxiety.  
Insight and judgment were poor.  The diagnosis was PTSD, 
severe and chronic.  It was assigned a GAF score of 46.  

After careful review of the evidence of record, the Board 
finds that, with consideration of the doctrine of reasolving 
reasonable doubt in favor of the veteran, an effective date 
of October 21, 1999 for the award of the 100 percent 
disability evaluation for the service-connected PTSD is 
justified.  The veteran has consistently prosecuted this 
claim since the original claim for service connection was 
filed on October 14, 1999; none of the rating actions issued 
after that point ever became final.  Therefore, this appeal 
derives from the original claim for compensation.  

Moreover, the medical evidence of record demonstrates that 
the PTSD has been manifested by the same degree and severity 
of symptoms, as is established by comparing the symptoms 
reported at the time of the October 21, 1999, diagnosis of 
the disorder and those reported at the time of the June 2002 
VA examination, which had provided the basis for the award of 
the 100 percent disability evaluation.  According to the 
applicable regulation, an award of compensation based on an 
original claim is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  While the 
veteran had filed his claim on October 14, 1999, a diagnosis 
of PTSD was not made until October 21, 1999.  Since October 
21, 1999, represents the date of entitlement to service 
connection for PTSD arose (that is, the later date), the 
Board finds that entitlement to the 100 percent disability 
evaluation should be October 21, 1999. 

In conclusion, it is found that, after weighing all the 
evidence of record and after resolving all reasonable doubt 
in the veteran's favor, the evidence supports the claim for 
an earlier effective date of October 21, 1999, for the award 
of the 100 percent disability evaluation for the service-
connected PTSD.




ORDER

Entitlement to an effective date of October 21, 1999, for the 
award of a 100 percent disability evaluation for service-
connected PTSD is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


